Perlin, C. J. This is a claim for compensation for time unjustly served in prison, brought pursuant to Section 8(c) of the Court of Claims Act, Ill.Rev.Stat., Ch. 37, 439.8(c), which grants this Court jurisdiction over: All claims against the State for time unjustly served in prisons of the State where the persons imprisoned shall receive a pardon from the governor stating that such pardon is issued on the ground of innocence of the crime for which they were imprisoned; provided, the Court shall make no award in excess of the following amounts: for imprisonment of 5 years or less, not more that $15,000; for imprisonment of 14 years or less but not over 5 years, not more than $30,000; for imprisonment of over 14 years, not more than $35,000; and provided further, the Court shall fix attorney’s fees not to exceed 25% of the award granted. This matter comes before the Court on the motion of the Claimant for judgment on the pleadings. On consideration of the amended complaint, the answer to the amended complaint, and Claimant’s motion for judgment on the pleadings, the Court finds: 1. That from September 9, 1967, to June 18, 1970, Claimant was unjustly imprisoned in a penal institution of the State of Illinois. 2. That on October 21, 1974, Claimant was issued a pardon on grounds of innocence by the Honorable Daniel Walker, Governor of the State of Illinois. 3. That as a result of his unjust imprisonment, Claimant incurred substantial legal expenses, and suffered a loss of income. It is therefore ordered that Claimant’s motion for judgment on the pleadings be, and hereby is, granted. It is further ordered that Claimant be, and hereby is, awarded the sum of Twelve Thousand Five Hundréd Dollars ($12,500), and that Claimant’s attorneys fees are fixed at 20% of said amount.